NO. 07-01-0367-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     APRIL 3, 2002

                         ______________________________


                          JOSE S. GONZALES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2001-436732; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Jose S. Gonzales has appealed from his conviction of the offense of

aggravated assault with a deadly weapon and the resulting punishment of 35 years

confinement in the Institutional Division of the Department of Criminal Justice. Although
he was represented by court-appointed counsel during trial and the time for filing a motion

for new trial, he filed a pro se notice of appeal.


       By letter dated March 14, 2002, we informed appellant that his brief was due to be

filed by December 5, 2001, and that we had received neither a brief nor a motion for

extension of time to file a brief. We further informed appellant that if we did not receive a

satisfactory response by March 25, 2002, the appeal would be abated. On March 25,

2002, we received a letter from appellant stating that his court-appointed attorney, whom

appellant represents to be the same attorney he had at the trial court level, is “supposed

to be taking care of this.” He further represents that he has not heard from his attorney.

By letter dated March 27, 2002, appellant asserts that he still wishes to pursue his appeal

but that his attorney “has done nothing but lie” to him.


       This state of affairs necessitates that we abate this appeal to the 137th District Court

of Lubbock County for a hearing as provided for in Rule of Appellate Procedure 38.8(b)(2).

Upon remand, the judge of the trial court shall immediately cause notice to be given and

conduct a hearing to determine:


       1. Whether appellant has abandoned his appeal.

       2. If appellant has not abandoned his appeal, whether appellant’s attorney
       will diligently pursue the appeal. If not, the trial court shall determine if
       appellant is still indigent and if the appointment of another attorney is
       necessary.

       3. If appellant is not indigent, whether retained counsel has abandoned the
       appeal or whether appellant has failed to make the necessary arrangements
       for prosecuting his appeal, and if he has not done so, what orders are
       necessary to ensure those arrangements be made.

                                              2
      4. If it be determined that another attorney should be appointed, the name,
      address, and State Bar of Texas identification number of the attorney
      appointed.

       5. If any other orders are necessary to ensure the diligent and proper pursuit
       of appellant’s appeal.


       In support of its determinations, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than May 6, 2002.


       It is so ordered.


                                                   Per Curiam


Do not publish.




                                               3